Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 9, 2015

                                       No. 04-14-00785-CV

                                       Mary Ann CASTRO,
                                            Appellant

                                                 v.

                                        Manuel CASTRO,
                                           Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-15957
                         Honorable Janet P. Littlejohn, Judge Presiding

                                          ORDER
        Appellant has filed yet another pro se motion that seems directed to the trial court rather
than this court. This time, she appears to be asking the trial court to reverse the decree of divorce
because of alleged fraud and malpractice by the attorneys in the case. We DENY the motion
whether it is directed to the trial court or this court. We advise appellant that her case is now on
appeal. Accordingly, all motions, filings, etc. should be directed to this court. Additionally, any
arguments she has as to why the judgment should be reversed should be included in her
appellant’s brief when it is filed with this court. As of the issuance of this order, we are still
awaiting action on the affidavit of indigency. After that time, we will set a due date for the
reporter’s record; the clerk’s record was filed February 3, 2015. Appellant’s brief will be due
thirty days after the date the complete appellate record is filed.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court